Van Brunt, P. J.:
While concurring in the conclusion arrived at by Mr. Justice Ingraham in respect to this application, we do not think that the relator is absolutely remediless, nor that by the mistake of the civil service commissioners the persons who have been improperly appointed because of such mistake by the fire commissioners have an indefeasible title to their position.
We are of opinion that in a proper proceeding brought for that purpose their title to the position could be judicially investigated and if found not to be resting upon a proper foundation the holders of the position could be ousted therefrom in order that a proper ajopointment may be made.
Williams and O’Brien, JJ., concurred.
Order affirmed, with costs.